Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Action is in response to the advisory filed on 5/12/2022.
Claims 1-6, 8-13, 15-18 & 20 are pending in this Office Action.

Response to Arguments
Applicant’s arguments filed in the amendment filed 5/12/2022, have been fully considered but are not persuasive. The reasons set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Marty et al (US Pub # 2013/0095959) in view of Marty et al (US Pub # 2008/0312010) referred as Alan and in view of Ianni et al (US Pub # 2016/0096067) referred as Alan.  
	As per claim 1, Marty discloses a method of determining whether a basketball shot was made or missed (Marty: [0027 & Fig 3]: “ The feedback information supplied users of the device may be 1) one of the trajectory parameters-----A few examples of trajectory parameters that may be generated for different states along the trajectory include a release height, a release angle, a release velocity, an entry angle into a basketball hoop, a transverse velocity of the basketball relative to a normal line drawn through the center of the basketball hoop, a missed shot, a made shot, a rotation rate of the basketball”), the method comprising: 
	receiving a frame of video that depicts a basketball hoop (Marty: [0083 & Fig 1]: “ a reference frame is captured without a ball and the reference frame is compared with the frames, such as 200, 201, 202, and 203 that contain the ball 109.”); 
determining a reference frame based on the received frame  (MARTY: [0069-0070 & Fig 4A]: “ In FIG. 1, the game reference frame 404 can be relative to some surface, indoors or outdoors where a ball is being launched and tracked.  For example, in 404, the X and Y directions can be in a horizontal plane which is a playing field for the sport, and the Z direction can be a distance above the horizontal plane. For example, the playing field can be an indoor or outdoor baseball diamond, basketball court or tennis court. Often the playing field is level, but in some instances, such as golf, the playing field can be some outdoor terrain, which can vary in height & a mobile computing device, such as a smart phone can be positioned to relative to the game reference frame. The smart phone can include a processor, a memory, a display, a network interface and a video camera configured to capture a series of video images including a time associated with each image.”);
	receiving shot attempt video  (Marty: [0020 & Fig 3]: “ device for analyzing a trajectory of a basketball, the device comprising: 1) one or more cameras for recording video frame data used to characterize a trajectory of a basketball shot by a human; 2) a logic device designed or configured to i) to receive the video frame data,”);
	 identifying a make area and at least one attempt area in the shot attempt video (Marty: [0029 & Fig 3]: “ The device may be capable of generating trajectory parameters and providing feedback information for each of a plurality of different trajectories in a trajectory session. The plurality of different trajectories may be shot from a plurality of different locations on a basketball court or approximately the same location, such as a free-throw line--------The trajectory session information may comprise one or more of 1) digitized video frame data, trajectory information and feedback information generated for the plurality of trajectories, 2) a trajectory session time, 3) a trajectory session date, 4) a trajectory session location and combinations thereof”); and 	
determining whether the shot attempt video depicts a make or a miss (Marty: [0142]: “In 702, the movable trajectory device 722 may comprise a camera that is used in a machine vision system, a touch screen display, a computer and a sound projection device integrated into a housing, as is described with respect to FIGS. 5A-5C. The sound projection device may be used to provide feedback information to the player. The movable trajectory device 722 may receive input, such as visual frame data, from the camera 724. In one embodiment, the trajectory device 722 may use the input received from the camera 724 to determine whether a shot was made or missed.”) 

Marty does not discloses net attached to the basketball hoop and variation in shape of net.
MARTY however discloses a net attached to the basketball hoop (MARTY: [0205:  Fig 8C]: “In 1102, the frames or multiple frames may be searched for objects of interest. For instance, for frames related to basketball, the frames may be searched to locate, a basketball, one or more players, referees, a basketball hoop, a basketball net, floor markings and a backboard in a 2-D pixel coordinate system.”);

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marty in view of MARTY to figure out the increase in basketball-colored pixels in the make area.  One would be motivated to do so because this may relating to predicting outcome in a sporting environment (Marty: [ABS]). 

Modified Marty doesn’t explicitly teaches the variation in shape of net.

Ianni however discloses wherein determining whether the shot attempt video depicts a make or a miss is based on a variation in a shape of the net in the make area of the shot attempt video (Ianni: [0034]: “(In the embodiment of the net 108 illustrated in FIG. 1, the strand of conductive material 104 has both longitudinal (i.e., vertical) and circumferential components due to it zigzagging back and forth through the eyelets 110; this configuration results in greater total stretch of the strand of conductive material 114 and therefore greater signal variation, which provides a reliable mechanism to detect a shot that has been made successfully.) The small width and sharp spike of the circuit output is attributable to the fast response of the metal hoop and the very small displacement of the strand of conductive material as compared to the displacement typically caused when a basketball passes through the net, thereby stretching the net over a longer period of time.”);

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marty in view of MARTY to figure out the increase in basketball-colored pixels in the make area.  One would be motivated to do so because this may to detect when a basketball shot is made successfully (Ianni: [0008]). 
Claims 2 and 3 are rejected based on rationale provided for claim 1 rejection.  

Claims 4-6, 9-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Marty et al (US Pub # 2013/0095959) in view of Marty et al (US Pub # 2008/0312010) referred as Alan and in further view of Ianni et al (US Pub # 2016/0096067). in further view of MARTY et al (US Pub # 2014/0301598).


As per claim 4, Marty/Alan/Ianni discloses the method of claim 1  (Marty: [0027 & Fig 3]: “ The feedback information supplied users of the device may be 1) one of the trajectory parameters-----A few examples of trajectory parameters that may be generated for different states along the trajectory include a release height, a release angle, a release velocity, an entry angle into a basketball hoop, a transverse velocity of the basketball relative to a normal line drawn through the center of the basketball hoop, a missed shot, a made shot, a rotation rate of the basketball”),.
Modified Marty doesn’t explicitly teaches wherein determining whether the shot attempt video depicts a make or a miss is based on an increase in basketball-colored pixels in the make area of the shot attempt video relative to the reference frame.
MARTY however discloses wherein determining whether the shot attempt video depicts a make or a miss is based on an increase in basketball-colored pixels in the make area of the shot attempt video relative to the reference frame (MARTY: [0047 & Fig 3]: “The accuracy, with which a ball's trajectory is characterized, such as a basketball, can depend on the resolution of the camera, the distance of the camera from the object and any magnifying optics which are employed (e.g., a zoom lens). The ball will appear in a number of pixels where the number of pixels depends on the camera resolution and the distance of the camera from the ball. In general, as the number of pixels in which the ball appears increases, the ability to resolve the edges of the basketball and accurately determine its diameter in pixels increases. The accuracy of the diameter of the ball in pixels affects the accuracy at which the distance from the ball to the camera in physical space is determined.”);
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marty in view of MARTY to figure out the increase in basketball-colored pixels in the make area.  One would be motivated to do so because this may calculate the balls trajectory with better accuracy (MARTY: [0047]). 

As per claim 5, Marty/Alan/Ianni discloses the method of claim 1 (Marty: [0027 & Fig 3]: “ The feedback information supplied users of the device may be 1) one of the trajectory parameters-----A few examples of trajectory parameters that may be generated for different states along the trajectory include a release height, a release angle, a release velocity, an entry angle into a basketball hoop, a transverse velocity of the basketball relative to a normal line drawn through the center of the basketball hoop, a missed shot, a made shot, a rotation rate of the basketball”),.
Modified Marty doesn’t explicitly teaches wherein determining whether the shot attempt video depicts a make or a miss is based on the basketball-colored pixels in the make area being interspersed with net-colored pixels in the make area of the shot attempt video.
MARTY however discloses wherein determining whether the shot attempt video depicts a make or a miss is based on the basketball-colored pixels in the make area being interspersed with net-colored pixels in the make area of the shot attempt video (MARTY: [0047, 0061 & Fig 3]: “The accuracy, with which a ball's trajectory is characterized, such as a basketball, can depend on the resolution of the camera, the distance of the camera from the object and any magnifying optics which are employed (e.g., a zoom lens). The ball will appear in a number of pixels where the number of pixels depends on the camera resolution and the distance of the camera from the ball. In general, as the number of pixels in which the ball appears increases, the ability to resolve the edges of the basketball and accurately determine its diameter in pixels increases. The accuracy of the diameter of the ball in pixels affects the accuracy at which the distance from the ball to the camera in physical space is determined & Multiple values based upon color filtering can be generated for each pixel from the sensor.”);
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marty in view of MARTY to figure out the increase in basketball-colored pixels in the make area.  One would be motivated to do so because this may calculate the balls trajectory with better accuracy (MARTY: [0047]). 

As per claim 6, Marty/Alan/Ianni discloses the method of claim 1  (Marty: [0027 & Fig 3]: “ The feedback information supplied users of the device may be 1) one of the trajectory parameters-----A few examples of trajectory parameters that may be generated for different states along the trajectory include a release height, a release angle, a release velocity, an entry angle into a basketball hoop, a transverse velocity of the basketball relative to a normal line drawn through the center of the basketball hoop, a missed shot, a made shot, a rotation rate of the basketball”),.
Modified Marty doesn’t explicitly teaches wherein determining whether the shot attempt video depicts a make or a miss is based on a lack of interspersion of net-colored pixels with the basketball-colored pixels in the make area of the shot attempt video.
MARTY however discloses wherein determining whether the shot attempt video depicts a make or a miss is based on a lack of interspersion of net-colored pixels with the basketball-colored pixels in the make area of the shot attempt video (MARTY: [0047, 0061 & Fig 3]: “The accuracy, with which a ball's trajectory is characterized, such as a basketball, can depend on the resolution of the camera, the distance of the camera from the object and any magnifying optics which are employed (e.g., a zoom lens). The ball will appear in a number of pixels where the number of pixels depends on the camera resolution and the distance of the camera from the ball. In general, as the number of pixels in which the ball appears increases, the ability to resolve the edges of the basketball and accurately determine its diameter in pixels increases. The accuracy of the diameter of the ball in pixels affects the accuracy at which the distance from the ball to the camera in physical space is determined & Multiple values based upon color filtering can be generated for each pixel from the sensor.”);
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marty in view of MARTY to figure out the increase in basketball-colored pixels in the make area.  One would be motivated to do so because this may calculate the balls trajectory with better accuracy (MARTY: [0047]). 

As per claim 9, Marty/Alan/Ianni discloses the method of claim 1 (Marty: [0027 & Fig 3]: “ The feedback information supplied users of the device may be 1) one of the trajectory parameters-----A few examples of trajectory parameters that may be generated for different states along the trajectory include a release height, a release angle, a release velocity, an entry angle into a basketball hoop, a transverse velocity of the basketball relative to a normal line drawn through the center of the basketball hoop, a missed shot, a made shot, a rotation rate of the basketball”),.
Modified Marty doesn’t explicitly teaches wherein determining whether the shot attempt video depicts a make or a miss is based on vertical coordinates of the basketball in the shot attempt video becoming lower than that of the make area of the shot attempt video after previously being higher than that of the make area of the shot attempt video.
MARTY however discloses  wherein determining whether the shot attempt video depicts a make or a miss is based on vertical coordinates of the basketball in the shot attempt video becoming lower than that of the make area of the shot attempt video after previously being higher than that of the make area of the shot attempt video (MARTY: [0028 & Fig 3]: “determining 3-D coordinates of the ball as a function of time in the 3-D physical space based upon the determined distance and the pixel coordinates of the 2-D representation of the ball captured in the transformed pixel data associated with each of the 2-D digital images.”);
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marty in view of MARTY to figure out the increase in basketball-colored pixels in the make area.  One would be motivated to do so because this may calculate the balls trajectory with better accuracy (MARTY: [0047]). 

Claims 10-12 & 15-18 are rejected based on claim 4-6 & 9 rejections as they claims same limitations with different preamble.  
Allowable Subject Matter
Claims 8, 13 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122(571)270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449